 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, unless and until certified as such representative or representatives inaccordance with the provisions of Section 9 of the NationalLaborRelationsAct.INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELP-ERS OF AMERICA, METROPOLITANUTILITIESAND CITY OF OMAHA EMPLOYEES, LOCALNo. 659, AFL-CIO,LaborOrganization.Dated----------------By ----------------------------------------------(Representative)(Title)INTERNATIONALHOD CARRIERS',BUILDING& COMMONLABORERS'UNION OF AMER-ICA,LOCAL No. 1140, AFL-CIO,LaborOrganization.Dated----------------By-----------------------------------------(Representative)(Title)This noticemust remain posted for 60 days from the date hereof,and must not bealtered,defaced,or coveredby anyother material.National Carbon Company, a Division of Union Carbide andCarbon Corporation(Edgewater Works)andUnited Gas, Cokeand Chemical Workers of America,CIO.Case No. 8-CA-995.August 8,1956SUPPLEMENTAL DECISION AND ORDERSTATEMENTOF TIIE CASEI.THE PRIOR PROCEEDINGSOn December 30, 1954, the Board issued a Decision and Order in theabove-entitled proceeding,' finding that the Respondent had refused tobargain, in violation of Section 8 (a) (5) and (1) of the Act, withUnited Gas, Coke and Chemical Workers of America, CIO, hereinreferred to as the Gas Workers.Although this organization hadbeen certified by the Board,2 the Respondent admittedly refused tobargain with it on the ground that the unit which had been designatedby the Board was not appropriate.On January 13, 1955, the Re-spondent filed a petition with the United States Court of Appealsfor the Sixth Circuit to review and set aside the Board's Order.OnMarch 4, 1955, the Board filed with the court an answer to the Re-spondent's petition and a request for enforcement of its Order.1110 NLRB 21842 Following issuance of the Board's Decision and Direction of Election defining the unitappropriate in this case(107 NLRB 1486),the Respondent twice filed motions with theBoard seeking reconsideration of the unit finding, which the Board,after due consideration,denied.Following the election,the Board certified the Gas workers on April 6, 1954, asthe exclusive bargaining representative of the employees of the Respondent in the unitfound appropriate.116 NLRB No. 68. NATIONAL CARBON COMPANY489Thereafter, it came to the Board's attention that on March 4, 1955,the Gas Workers and Oil Workers International Union, CIO, hereinreferred to as the Oil Workers, had adopted a consolidation agree-ment, and had completed the process of consolidating into a singleorganizationcalled Oil, Chemical and Atomic Workers InternationalUnion, AFL-CIO, herein referredto asOCAW.3 Accordingly, theBoard, on April 21, 1955, requested the United States Court of Ap-peals for the Sixth Circuit to remand the proceeding to the Board inorder that it might evaluate the effect of the above-mentioned con-solidationagreementon its order directing the Respondent to bargainwith the Gas Workers.The Respondent filed a cross-motion urgingthe court either to grant its petition to review and set aside the Board'sOrder, or to broaden the scope of the remand to permit reconsiderationof the unitissue.The Board, on May 12, 1955, filed with the courtits opposition to the Respondent's cross-motion.The court, by anorder entered on May 17, 1955, remanded the case to the Board "forconsideration of the effect of the `Consolidation Agreement' . . . onthe Board's bargaining order, and for reconsideration of such otherissues asthe National Labor Relations Board may deem necessary andappropriate upon reopening the record."On June 14, 1955, the Respondent filed a motion with the Boardurging that it reopen the proceeding on a broad enough scope to per-mit the presentation of evidence relating not only to the consolidationagreement but also to the appropriateness of the bargaining unit.On October 7, 1955, the Board issued an order reopening record andremanding proceeding to Regional Director for further hearing.This order provided that at the reopened hearing evidence should beadduced as to (1) the nature of the organization change undergoneby the Gas Workers subsequent to the Board's original bargainingorder; (2) the procedure by which the change was effected; (3)whether the new entity has succeeded to the Gas Workers' representa-tion claim respecting the Respondent's employees; and (4) the pro-portion of the membership and officers of the new group derived fromthe Gas Workers.This order denied the Respondent's motion tobroaden the scope of the reopened hearing beyond the matters out-lined above.II.THE SUPPLEMENTAL PROCEEDINGPursuant to notice, a supplemental hearing was held on January 10,1956, before Trial Examiner James A. Shaw, who was the TrialExaminer at the original hearing.All parties 4 were represented by3 The AFL and CIO havingmerged since the formationof OCAW, weare modifying itsdesignation accordingly.* The Respondent maintained at the hearing that evidenceas to OCAW, the Oil Workers,and the local union should be excluded on' the groundthat theseorganizations were notproperly parties to the supplemental proceeding as none of them had been a party in the 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDcounsel, and were afforded full opportunity, within the limitationsprescribed by the Board's remand order,' to be heard, to examineand cross examine witnesses, to introduce relevant evidence, to argueorally upon the record, and to file briefs.All parties waived oralargument.The General Counsel's representative stated that he wouldnot argue orally nor file a brief as he was not, in the remand pro-ceeding, advocating any particular legal position but was merelydeveloping a factual record' regarding the consolidation.Both theRespondent and OCAW filed briefs with the Trial Examiner.On March 19, 1956, the Trial Examiner issued his SupplementalIntermediate Report, finding, in effect, that despite the organiza-tional changes effected by the consolidation, the continuity of thecertified union had been preserved sufficiently to warrant amendmentof the certificate and effectuation of the Board's bargaining order,and, further, that the union consolidation in this case is, in certainimportant respects, distinguishable from the merger considered bythe Court of Appeals for the Sixth Circuit in theDickeycase.6Thereafter, the Respondent filed its statement of exceptions to theSupplemental Intermediate Report, rulings and recommendationsof the Trial Examiner, and a supporting brief, and OCAW filed ex-ceptions and a supporting statement.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Supple-original proceeding.Section 102.8 of the Board'sRules and Regulations provides,however,that "The term `party' . . . shall mean . . . any person named or admitted as a party,or properly seeking and entitled as of right to be admitted as a party,in any Boardproceeding...Furthermore,the evidence adduced with regard to these organizationswas relevant and material to the subject matter covered by the remand order.We agree,therefore,with the Trial Examiner's rulings admitting evidence regarding these organiza-tions, and we find thatOCAWand the local are parties to this proceeding;the GasWorkers andthe Oil Workers,as formerly constituted,are no longer in existence.5 The Respondent filed a motion,at the opening of the supplemental hearing, to reopenthe record for the purpose of adducing additional evidence with regard to the unit foundby the Board to be appropriate.The Trial Examiner denied this motion on the groundthat the matter had been disposed of by the Board.The Trial Examiner's ruling Ishereby affirmed.The unit question was passed upon by the Board in the representation case decision(107 NLRB 1486)as well as In the orders disposing of the Respondent'smotions for re-consideration,and the unit finding made in the representation case was discussed andaffirmed in the Board's decision in the complaint case(110 NLRB 2184).We excludedthe unit issue from the scope of the remand order because we were of the opinion then,aswe are now,that this issue had been adequately litigated and considered.SeePittsburgh Plate Glass Co. v. N L R. B,313 U. S. 146, where the Supreme Court stated :The Labor Act places upon the Board the responsibility of determining the appropriategroup of employees for the bargaining unit. In accordance with this delegation ofauthority, the Board may decide that all employees of a single employer form themost suitable unit for the selection of collective bargaining representatives, or theBoard may decide that the workers in any craft or plant or subdivision thereof aremore appropriate.See alsoHarris Langenberg Hat Co. v. N. L. R. B.,216 F. 2d 146 (C.A.8) ; MorgantonFull-Fashioned Hosiery Company,et at.,115 NLRB 1267.e Dickey,formerly d/b/aOhioHoist and Mfg. Co.v.N. L. R. B.,218 F. 2d 652(C. A. 6). NATIONAL CARBON COMPANY491mental Intermediate Report, the exceptions, the, Respondent's brief,and OCAW's statement,and hereby makes the following :III. SUPPLEMENTAL FINDINGS OF FACTA. Local 590As stated above, the Gas Workers was certified on April 6, 1954,-as the bargaining representative of the Respondent's employees in aunit found appropriate by the Board.Thereafter, pursuant to theprovisions of its constitution, the Gas Workers established and char-tered a local union, designated as Local 590, to represent the em-ployees in this unit as to local matters?The employees of the Re-spondent participated in the conduct and affairs of the local, electedofficers, andenjoyed the benefits granted by the constitution of the'GasWorkers, and there is no indication of any employee objectionto the delegation of authority in this case by the certified internationalto the local.Under all the circumstances of this case, we find thatthe local was duly constituted by the certified bargaining representa-tive of the Respondent's employees to handle representative duties atthe local level.'B. The consolidation proceedings 9Representatives of, both the Gas Workers and the Oil Workers had'been considering for some time the advisability of combining the twoorganizations.As far back as August 1950, the 20th convention ofthe Oil Workers unanimously adopted a resolution which providedin part as follows :Whereas, The Gas, Coke and Chemical Workers (CIO), as wellas our own Union have organized and now bargain for a sub-stantial number of the employees in the gas, chemical, petroleum,and allied industries, and7The provisions in the constitution of the Gas Workers for establishing a local andissuing a charter to the "applicants"therefor,upon "approval of the charter application,"indicate that locals are chartered at the request of the members.8The Board has approved in many cases the "not uncommon practice"of a certifiedinternational chartering a local to handle representative duties at the local level.WoosterDivision of Borg-Warner Corporation,113 NLRB 1288.See alsoEastern MassachusettsStreet Railway Company,110 NLRB 1936, 1966, where the Board stated : "Over the years,the Association established various . . . locals to achieve the most effective representa-tion. . . .This internal arrangement within the bargaining agent was for union con-venience,did not obscure the desires of the majority of the employees to be representedin a single appropriate companywide unit, and in no way affected the Company's recogni-tion of the Association as the 'other party' in its collective-bargaining relations."InNew Castle Products,99 NLRB 811,815, the Board stated:". . .the division of functionand responsibility between international and local unions with respect to bargaining isclearly a matter of their internal affairs of which the Board will not take cognizance,unless thereby some provision of the Act is violated."9 The description of the consolidation proceedings is based upon documentary evidenceand the uncontradicted testimony of Elwood Swisher, president of the Gas Workers since1952 and administrative vice presidentof OCAWsince its formation, and of Paul Farcas(also designated in the record as Parkas),president of the local before and after theconsolidation,and an employee of the Respondent since 1935.They were the only wit-nesses at the supplemental hearing. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhereas, Both the Gas, Coke and Chemical Workers Unionand the Oil Workers International Union are both affiliated withthe Congress of Industrial Organizations, but are now separateand autonomous unions, andWhereas, many members and officers of both unions have in-dicated a real interest in consolidating their gains and futureefforts for the benefit of all employees in the industry and for thepurpose of accomplishing the full aims and objectives of bothunions and of the Congress of Industrial Organizations; now,therefore, be itRESOLVED: That we in this Convention assembled sincerelyinvite the Gas, Coke and Chemical Workers ... to amalgamatewith us... .Thereafter representatives of the two unions held informal discussionsregarding a consolidation. In May 1954, the executive board of theGas Workers voted to discuss with the Oil Workers the possibility ofconsolidating, got in touch with the officers of the Oil Workers, andcarried on exploratory talks with them.At a meeting on about May29, arrangements were made for a joint meeting of both executiveboards, which was held in Cleveland, Ohio, on June 6, 1954.Atthat meeting, three officers of each union were elected as a committeeto continue discussing a possible consolidation.These 6 officers,met in Denver, Colorado, for 3 days beginning on about June 20.As a result of agreements reached there, a special meeting of the GasWorkers was called in Detroit, Michigan, on about July 10. Follow-ing that, a joint meeting of both executive boards was held in Detroiton July 12.At that meeting, certain agreements were adopted anda committee was established, composed of 12 rank-and-file membersfrom each union, to draft a consolidated constitution.This 24-man joint committee, at a meeting in Washington, D. C.,from about August 9 through August 18, 1954, drafted a constitution,subject to ratification of the membership of the two unions at theirrespective conventions and at a joint convention.They also drewup a set of rules to govern the joint convention. Copies of the pro-posed constitution and the rules were sent to all local unions of theGas `Yorkers, which at that time were making preparations for theirseventh constitutional convention.Copies of the draft constitutionwere sent to all delegates to this convention who had submitted theircredentials, and, to insure complete distribution, copies were alsoincluded in the convention kits for the delegates.This convention was held in St. Louis, Missouri, on September 13-16.As Swisher testified: ". . . practically every local union of theentire nation" had a representative present who had been elected bythe local membership.The constitution of the Gas Workers providedthat a local could send a member as its delegate to a convention, or, NATIONAL CARBON COMPANY493for financial reasons, could authorize an international officer to rep-resent it.Accordingly, as Swisher testified : ". . . Robert Bu-chanan . . . was a delegate representing 590 at the St. Louis conven-tion; he was a district director and board member of the Gas, Cokeand Chemical Workers and was elected International Vice-Presidentat the 7th Constitutional Convention."At this convention, a resolution was adopted by a vote of about 600-100 which provided in part as follows :WHEREAS, a rank and file committee from both Interna-tionalUnions, has agreed upon and recommended a proposedconstitution to be used in the event of a merger between the twoInternationals.THEREFORE, BE IT RESOLVED,1.That this Convention approves a fair and honorable mergerbetween the United Gas, Coke and Chemical Workers of America,CIO, and the Oil Workers International Union; and2.That the constitution drafted by the rank and file commit-tee representing both Internationals be the basis for the con-stitution of such merged organization; and3.That the merger take place as soon as can conveniently bearranged.Another resolution adopted at this convention provided in part asfollows :THEREFORE, BE IT RESOLVED :1.That a special convention of the Gas, Coke and ChemicalWorkers of America be held two days before the date on whichthe joint merger convention is scheduled to convene; and2.That the sole and only purpose of the special convention is(a) to consider resolutions received from the Local Unions andDistrict Councils of the Gas, Coke and Chemical Workers ofAmerica which propose additions to, or substitutions for, anyof the provisions in said recommendations of the rank and filecommittee; and (b) to adopt a proposed constitution for consid-eration by the joint convention .. .The convention further decided that delegates elected by the localunions to attend the special convention would also be delegates to thejoint convention.At a meeting of the executive board of the Gas Workers in aboutOctober 1954, the board authorized the officers to take any steps nec-essary to effectuate a consolidation of the two unions.Thereafter,at a meeting of the officers of the two unions, it was decided that thejoint convention would be held in Cleveland, Ohio, on February 28,1955.Notice thereof was sent to all their respective local unions ina document headed "Joint Convention Call of United Gas, Coke and 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDChemical Workers, CIO, and Oil Workers International Union, CIO,"and signed by the secretary-treasurers of both unions.This noticeannounced that the joint convention was called "In accordance witha resolution adopted by the 20th Convention of the Oil Workers In-ternational Union (1950), and resolutions adopted at the September1954 Convention of the United Gas, Coke and Chemical Workers ofAmerica. . . ."The notice set forth the rules of procedure and fur-ther provided, among other things, that a two-thirds majority wasrequired to amend or to adopt the proposed constitution; 10 that bothunions should have equal representation on all convention committees;and that local unions should select delegates in specified proportions totheir membership.The executive board of the Gas Workers felt that provision shouldbe made for certain matters arising out of the proposed consolida-tion which were not constitutional items but which concerned the wel-fare of all the members.A consolidation agreement had been pre-pared which recited the various steps taken by both unions toward amerger, beginning with the 1950 convention of the Oil Workers, andprovided, in part: that "The consolidated organization is intended,and shall be deemed, for all purposed [sic], to be a continuation ofthe constituent unions"; that all property, real, personal, and mixed, ofeach of the constituent unions, and all their rights, privileges, andpowers would be vested in the consolidated organization, which wouldbe responsible for all their debts, liabilities, obligations, and duties;that all local unions affiliated with either organization would bedeemed affiliated with the consolidated organization without any fur-ther action; that the consolidation would not impair any certificationof the constituent unions or their affiliated local unions, or any rightsor obligations under their collective-bargaining agreements or check-off authorizations; that all members of the constituent unions wouldbe deemed to be members of the consolidated organization withoutfurther applications or action of any kind, and, where rights orprivileges were based on length of membership in the consolidatedorganization, membership in a constituent union would be deemedthe equivalent of membership in the consolidated organization; andthat all employees of the constituent unions would become employeesof the consolidated organization.This consolidation agreement closed with the statement that it was"Signed, sealed and delivered this 25th day of February, 1955, bythe authorized officials of the parties hereto pursuant to specific all.-thorization of their respective Executive Boards to execute this agree-10 The constitution of the Gas workers permitted amendment by majority vote. It hadbeen amended at every biennial constitutional convention since its adoption at the firstconstitutional convention in 1942. NATIONAL CARBON COMPANY495ment."There were 15 signatures on behalf of the Gas Workers itand 11 signatures on behalf of the Oil Workers. The executive boardof the Gas Workers adopted the consolidation agreement on Febru-ary 26, 1955.The special convention of the Gas Workers was held in Clevelandon February 26 and 27, in accord with the resolution adopted at theSt. Louis convention the preceding September. Swisher was chair-man of this convention.Many local unions were represented by thesame delegates they had sent to the St. Louis convention, but Local590 was represented at this time by Farcas, its president, who par-ticipated in the convention proceedings.This special convention,among other actions, approved and ratified the consolidation agree-ment.It also adopted a constitutional amendment which providedthat when the joint convention adopted a constitution for the con-solidated organization, it would immediately supersede the constitu-tion of the Gas Workers.On February 26, at the 24th convention of the Oil Workers, thatorganization unanimously ratified the consolidation agreement andthe superseding of its constitution by the constitution of the consoli-dated organization.Pursuant to the joint convention call, a joint convention was heldin Cleveland on February 28 attended by delegates from the localunions, the executive boards, and the officers of both internationalorganizations.Local 590 was represented again by Farcas, who tookpart in the proceedings.The joint convention call was read at theopening session of the joint convention and adopted.The joint con-vention also unanimously adopted the consolidation agreementand the new constitution.On March 4, at the first constitutional convention of OCAW, theconsolidation agreement was executed on behalf of OCAW by 6 in-dividuals, all of whom had also executed it on February 25, 3 forthe Gas Workers and 3 for the Oil Workers. The OCAW constitu-tion provides in article XVI as follows :Section 1. The Convention of Oil, Chemical and Atomic Work-ers International Unions, CIO, adopts the Consolidation Agree-ment executed by Oil Workers International Union, CIO, andUnited Gas, Coke and Chemical Workers of America, CIO, onFebruary 25, 1955, and assumes all rights and obligations setforth therein.Section 2. Insofar as any provisions of the ConsolidationAgreement are deemed to be inconsistent with any provision ofthe Constitution of this organization, the provisions of saidAgreement shall prevail."Among the signatories on behalf of theGasworkers were Elwood D. Swisher andR. P. Buchanan. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the time the consolidation was consummated, the Gas Workershad 3 officers, 12 executive board members, 340 local unions, andapproximately 71,000 members; and the Oil Workers had 3 officers,8 executive board members, 220 local unions, and approximately90,600 members.On March 4, 'the consolidated organization established 6 offices:a president, 4 vice presidents, and a secretary-treasurer.Of the-4vice presidents, 3 were former Gas Workers; the remaining 3 officeswere filled by former Oil Workers. Swisher, who had been presidentof the Gas Workers, became the administrative vice president ofOCAW. The country was divided by OCAW into 16. geographicaldistricts, with an executive board member from each district.Of the16 board members, 7 were former Gas Workers and, 9 were formerOil Workers.There were also 16 district directors appointed, 8 fromeach of the constituent unions.- 'Upon the consolidation of the two unions, all the assets and liabili-ties of each were merged into single accounts in the name of OCAW.The deeds of all property owned by the constituent unions and theirlocals were changed to the new name, as were any existing articlesof incorporation.OCAW issued new charters to the local unions, but these chartersbear the dates of the original charters issued by the constituent unions,as well as the names of the original charter members. The locals ofboth constituent unions continued to function as they did beforethe consolidation.According to Farcas, the only changes resultingfrom the consolidation which directly affected Local 590 were inamending the name to conform to the OCAW name, in prefixing thedistrict number so that Local 590 became Local 11-590, and in in-creasing the per capita tax.He continued to function as president,and, as he testified, there was no change in the local officers, nor in thestructure or purposes of the local, because of the consolidation.Ac-cording to Swisher, the consolidation effected no change in the "dayby day relationship between the local unions, the carrying on of theirlocal union affairs, their autonomy, their handling of grievances .. .composition."The OCAW constitution differs in several respectsfrom the Gas Workers' constitution, but Swisher testified that most ofthese differences consisted merely of spelling out in more detail theduties and responsibilities of the locals.According to Swisher, the approximately 600 locals of the com-bined organization held about 1,300 collective-bargaining agreementswith about 800 employers, the local representatives who had beencarrying out the terms of these agreements before the consolidationcontinued to do so thereafter, and none of these 800 employers hadraised any issue with regard to continued recognition of the con-stituent unions under the changed name. NATIONAL CARBON COMPANYIV. SUPPLEMENTAL CONCLUDING FINDINGS AS TOTHE CONSOLIDATION497As stated above, the Board requested the court to remand this casein order to determine the effect of the consolidation on the Board'sbargaining order in the light of theDickeycase.In that case '12 theBoard adopted the Trial Examiner's findings : (1) that the respond-ent corporation was a successor to the respondent partnership andliable for the unfair labor practices which had been engaged in bythe partnership; and (2) that the result of the merger or amalgama-tion of the certified Blacksmiths' union with the Boilermakers' unionwas nota lossof identity but merely a change of name and a coalitionof internal activity.The court 13 agreed with the Board as to the effectof the corporate change; 14 with regard to the effect of the union mer-ger, however, the court found that the resulting organization couldnot be substituted by the Board for the organization which the em-ployees had selected.The Respondent, in its brief, reiterates the factthat it relies primarily on its unit contention; points out that it wasthe Board, and not the Respondent, which raised theDickeyissue;and maintains that, the issue having been raised, the changes in thecertified union as a result of the consolidationare "basicand funda-mental," and that application of the court'sDickeydecision therefore.requires dismissal of the complaint herein.As already pointed out, the Trial Examiner concluded in his Sup-plementalIntermediate Report that the present factual situation isdistinguishable from that in theDickeycase, that OCAW succeededto the status of the Gas Workers as the representative of the Respond-ent's employees in the unit found appropriate by the Board, and thatthe certification issued to the Gas Workers should accordingly beamended.We agree with these conclusions in the light of the following con-,siderations, without necessarily holding that all of the circumstanceshere present would be essential in allcasesto support a finding that a,consolidated labor organization succeeded to the status of a certified,constituent union.A.Whether the Respondent's employeeswere in favor ofthe consolidation1.Employee knowledge of consolidation:The consolidation of thetwo unions in this case had been considered and discussed for years12 Ohio Hoist and Manufacturing Company, et al.,108 NLRB 561.23 Dickey v.N. L. R. B.,218 F.2d 652(C. A. 6).is The court stated in this regard : "We think these facts amply support the finding thatthe corporationwas a continuance of the partnership.To the same effect are the holdingsin this Court ofN. L R.B. v. Cotten,105 Fed.(2d) 179, 183, andN. L.R. B. v. Fred P.Wet smanCo., 170 Fed. (2d) 952, 954,which control decision here."405448-57-vol. 116-33 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore the Respondent's employees selected the Gas Workers as theirrepresentative.If these employees were not then aware of the pos-sibility of consolidation, it is clear that they were aware of it afterestablishment of the local.By that time, not only were they apprisedthat consolidation was being considered, but they were informed asto the progress being made toward that end as they elected delegates tothe various consolidation conventions.It would appear that eventhose employees who did not attend meetings of the local at whichdelegates were elected knew about the proposed consolidation as localswere required, by the constitution of the Gas Workers, to notify theirmembership in advance about elections of delegates to conventionsof the International Union.The delegate sent by the Respondent'semployees to the final conventions at which the consolidation planswere consummated, and an active participant therein, was Farcas,their local president and a fellow-employee since 1935. It is clearthat the membership of the local was aware of Farcas' role at theseconventions as the final votes on acceptance and effectuation of con-solidationwere unanimous.This evidence establishing employeeknowledge about the proposal to consolidate and about the steps beingtaken to achieve consolidation differs considerably from the situationinDickey,where, as the court indicated, there was only "the fact thatthe union representative said he told the employees that merger pro-ceedings were pending," which the court found to be "immaterial."2.Employee participation in consolidation:As set forth above,the Respondent's employees sent delegates to national conventions ofthe Gas Workers at which consolidation was discussed, to special con-ventions of the Gas Workers called solely to develop consolidationplans, and to joint Gas Workers-Oil Workers conventions at whichthe final decision to consolidate was reached, and the terms and condi-tions thereof were agreed upon.Furthermore, the delegate selectedby them and sent to the final and determinative conventions testifiedthat he was an active participant therein.There was no showing intheDickeycase of such participation at the local level in planning, de-veloping, and concluding the consolidation of the two unions.3.Lack of employee opposition to consolidation:In theDickeycase, during the period when the certified union and the employer werenegotiating a contract, the employer received a petition signed bypractically all the employees in the unit urging the employer to "dis-continue negotiating a union contract."Although it is not clearwhether this employee expression of discontent with the bargainingrepresentative was due to the pending merger, it seems significant thatthe petition was given to the employer on June 3, 1953, and the mergerwas consummated just a month later, on July 7, 1953.Although we are aware that the court, in referring to this petition,stated that "We do not discuss this feature of the case...." it is never- NATIONAL CARBON COMPANY499theless clear that the court was concerned with whether the employeesin that case were being compelled "to be represented by a union not oftheir own choosing," which the court referred to as "the decisive pre-liminary issue."Such disregard of the employees' choice is not thesituation in the present case, where there is evidence that the Respond-ent's employees not only knew about, but actually participated in, the,discussions about consolidation, and there is no indication of disap-proval by any of these employees. The record is devoid of evidencethat any employees in the unit petitioned their employer, as in theDickeycase; or filed a petition with the Board for a decertificationelection;or instructed their delegates to oppose consolidation; ortook action to secede from the Gas Workers, although the constitutionmade provision for secession; or withdrew from membership in theGas Workers or in OCAW; or sought to organize or join a rivalunion; or in any other way manifested opposition to the consolida-tion.15It is significant that Farcas, who represented the local comprisedof employees of the Respondent at the convention at which consolida-tion was unanimously approved, was still president of the local at thetime of the supplemental hearing.It appears, therefore, in view of their knowledge of, and participa-tion in, the consolidation proceedings, and in view of the absence ofany indication of opposition thereto, that the employees' "basic statu-tory right to express their choice," as the court stated in theDickeycase, was expressed in favor of consolidation and of representationby the consolidated organization.B.Whether the consolidation substituted a "different" union forthe certified representativeThe court concluded in theDickeycase that the Board, by amendingthe certification following the merger, had substituted, as the em-ployees' representative, a "different" union from the one they had se-lected.The court emphasized in this connection that the certifiedBlacksmiths' union, having merged with the much larger Boilermak-ers' union, was "a fraction only" of the amalgamated union, and wasallocated a proportionately smaller share in the "official managementof the new union," so that the Blacksmiths "had no control of theamalgamated union." Thus, the Blacksmiths filled only the offices of'sThe Respondent maintains that the only way the employees could have complainedeffectively about the pending consolidation was by filing a decertification petition, but thatthis would have been futile, as the Board would not have entertained such a petition whilethe complaint case was pending,and, therefore,that no weight should be accorded the ap-parent lack of employee opposition.Whatever action the Board would have taken on adecertification petition, the fact remains that no attempt was made to decertify the union.Moreover,as pointed out above,there are various ways in which the employees could havevoiced their opposition,if any, to the consolidation. 5500rDECISIONS OF, NATIONALLABOR RELATIONS BOARD3 vice presidents,whereas former Boilermakers filled the offices ofpresident,secretary-treasurer,and 13 vicepresidents,a total of 15 ofthe 18offices.In sum,the certifiedunion was much smallerthan theunionwith which it merged, and it was granted a relativelyinsignifi-cant share in the management of the merged organization.In thepresent case, on the other hand, the relative proportions werealmostequal.Before consolidating, the Gas Workers had about 71,000members, while the Oil Workers had about 90,600 members. Bothorganizationshad an equal number of representatives on the jointcommitteesthat worked out the terms and conditions of the consolida-tion.-The consolidated organization established the 6 offices of presi-dent, 4 vice presidents, and secretarytreasurer;an executive board of16 members; and 16 district directors.Of the6 officers,3 vice presi-dents wereformer Gas Workers; of the 16 executive board members,7 were former Gas Workers;and ofthe 16 districtdirectors, 8 wereformer Gas Workers. It isclear,therefore, that the unions hereinwere of comparable size priorto the consolidation, that they had iden-tical representation on the consolidation committees, and that the of-ficial hierarchy of the consolidated organization was virtually evenlydivided.In determining whether or not OCAW is, for purposes of this case, a"different" union from the Gas Workers, we are impressed by theearnest efforts that were made to maintain the continuity of the con-stituent unions.The consolidation procedures were in accord withthe constitutions of both unions.Representatives of the local organ-izations selected by the employees, including a representative of Local590 selected by the Respondent's employees, participated at variousstages of the consolidation procedures.Provision was made for trans-ferringall assetsand liabilities, and for preserving representativestatus and contractual obligations.The consolidation agreement pro-vided that the consolidated organization was intended, for all pur-poses, to be a continuation of the constituent unions.Providing thatOCAW was a continuation of the Gas Workers did not, of course,conclusively establish it as such.This provision indicates, however,that the constituent unions were attempting to establish an entitythat would, as far as possible, constitute a continuation of both unions,with only those changes being made that were necessary and appropri-ate to achieve consolidation.In assaying the effect of the consolidation, consideration shouldalso be given to the extent to which OCAW assumed the contractualand other responsibilities of the constituent unions.The consolida-tion agreement, which was adopted by each of the constituent unionsbefore the consolidation, unanimously approved by the joint confer-ence, and incorporated in the OCAW constitution, expressly providedthat OCAW would be responsible for all the debts, liabilities, obliga- NATIONALCARBON COMPANY501tions, and duties of the constituent unions, and that the consolidationshould not impair any rights or obligations under existing collective-bargaining contracts.Swisher testified that the unions intended,when they included this last provision, to protect employers as wellas the unions by obviating the possibility of local unions demandingrenegotiation of contracts because of the consolidation.After theconsolidation, all the assets and liabilities of the constituent unionswere merged into single accounts in the name of OCAW, and thedeeds of all property owned by the constituent unions and their localswere changed to the new name, as well as articles of incorporationwhere they existed.It appears, therefore, and we find, that OCAWis acting as thealter egoof the constituent unions not only in acquiringtheir assets and bargaining rights, but also in assuming their liabilitiesand the responsibility for carrying out their contractual obligations.C.Whether the consolidation resulted in a "different" local unionAt the local level also, the consolidating unions sought to maintaincontinuity.The same officers continued in office, and there was nochange in the structure, purposes, or functioning of the locals.Thenew OCAW local charters bear the dates of the original charters issuedby the constituent unions, as well as the names of the original chartermembers. It was provided that all locals affiliated with the constitu-ent unions would become affiliated with OCAW automatically, thatall employees of the constituent unions would become employees ofOCAW, that membership in a constituent union would be consideredautomatic membership in OCAW without the execution of new cardsor any other action, and that all rights and privileges in OCAW basedupon length of membership would run from the date membership wasacquired in either of the constituent unions.Thus there was no lossof any benefits which were acquired by virtue of length of member-ship ; indeed, the consolidation appears to have made virtually noimpact upon the individual employee members of the Gas Workers.D. Summary and conclusionsIt is evident from all the foregoing that the consolidation of the GasWorkers with the Oil Workers was contemplated and discussed byboth unions for a period of years, and that it was during this periodthat the Respondent's employees designated the Gas Workers as theircollective-bargaining representative.Thereafter, the local' comprisedof the Respondent's employees participated in the deliberations re-garding the question of whether or not to consolidate, and also in thepainstakingly detailed planning of the method of consolidating.Theconsolidation of the two unions therefore did not constitute, as de-scribed in the Respondent's brief, activity "by a hierarchy of unionofficials."On the contrary, it was accomplished in a democratic man- 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDner, with the knowledge, participation, and apparent approval, bothin the planning stages and on the decisive votes, of rank-and-file mem-bers, including Farcas, who represented the Respondent's employeesat the final conferences.The two unions were of comparable size, had equal representationon the various consolidation committees, and divided almost evenlythe official positions in the consolidated organization.This virtualequality in size and division of offices is in marked contrast with thesubstantial disproportion in membership and the disparate alloca-tion of official posts in theDickeycase.The court's concern in thatcase with the fact that the certified union had apparently been en-gulfed and dominated by the union with which it merged seems, there-fore, inapplicable to the present situation.The consolidation procedures were in accord with the constitutionsof both unions.The consolidated organization did not merely acquirethe assets and bargaining rights of its constituent unions, but it alsoassumed their liabilities and contractual obligations.By such pro-visions, and, indeed, by all reasonable means, the unions sought toestablish a consolidated organization that would, in the words of theconsolidation agreement, be a "continuation" of the constituent unions.This design to preserve continuity was applied as well to the effect ofthe consolidation at the local level.As referred to above, the court in theDickeycase found that despitechanges in structure and administration, "the corporation was a con-tinuance of the partnership."Similarly, in this case, although theconsolidation brought about changes in structure and administration,we are convinced that the consolidated organization was a continuanceof the certified unions.The employees here involved apparently con-siderOCAW as the continuance of the Gas Workers.Moreover,as already noted, OCAW has been amicably accepted as the continu-ance of its constituent unions by hundreds of employers.We therefore conclude, upon the basis of all the evidence, thatOCAW, as the consolidated organization and a continuance of theGas Workers, has succeeded to the status of that organization as theduly designated bargaining representative of the Respondent's em-ployees; that the certification issued to the Gas Workers should beamended accordingly; and that the same duty devolves upon theRespondent to bargain collectively with OCAW as it had, under theBoard's original Order, to bargain with the Gas Workers. In ouropinion, this conclusion, under all the circumstances here present,constitutes a more equitable result, achieves greater stability in bar-gaining relations, and better effectuates the purposes of the Act, thanwould the determination, urged by the Respondent, that its employeesbe polled again to determine their choice of a collective-bargainingrepresentative. NATIONAL CARBON COMPANYCONCLUSIONS OF LAW503The Conclusions of Law and the Order in the original Decisionand Order issued in this proceeding are hereby amended to provideas follows :1.United Gas, Coke and Chemical Workers of America, CIO, wasa labor organization, within the meaning of Section 2 (5) of the Act.2.Oil, Chemical and Atomic Workers International Union, AFL-CIO, is a labor organization, within the meaning of Section 2 (5)of the Act.3.All maintenance employees, including machinists, millwrights,electricians, pipefitters, welders, carpenters, sheet metal men, labor-ers, rolling stock mechanics, painters, tool- and die-makers,. tool cribattendants, diesetters, premium grinders, die grinders, constant tem-perature operators, stationary engineers, and their respective groupleaders, trainees, and helpers, but excluding all other employees, pro-fessional, confidential, and office clerical employees, guards, andsupervisors, at the Respondent's Edgewater Works, Cleveland, Ohio,constitute, and at all times material herein have constituted, a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.4.United Gas, Coke and Chemical Workers of America, CIO, was,on April 6,1954, and thereafter until March 4, 1955, and Oil, Chemicaland Atomic Workers International Union, AFL-CIO, was, on March45 1955, and has been at all material times thereafter, the exclusive rep-resentative of all the employees in the unit described above for thepurposes of collective bargaining within the meaning of Section 9(a) of the Act.5.By refusing, on May 4 and 11, 1954, and thereafter until March4, 1955, to bargain collectively with United Gas, Coke and ChemicalWorkers of America, CIO, and by refusing, on March 4, 1955, and atall times thereafter, to bargain collectively with Oil, Chemical andAtomic Workers International Union, AFL-CIO, as the exclusiverepresentative of all the employees in the unit described above, theRespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (5) of the Act.6.By said refusal to bargain, the Respondent has interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act. 504DECISIONS OF NATIONAL LABOR RELATIONS BOAR1ORDER AMENDING CERTIFICATION OFREPRESENTATIVESUpon the basis of the above findings of fact, and the entire recordin this case, the National Labor Relations Board hereby orders thatthe certification issued in Case No. 8-RC-2088 to United Gas, Cokeand Chemical Workers of America, CIO, as the collective-bargainingrepresentative of employees of National Carbon Company, a Divisionof Union Carbide and Carbon Corporation (Edgewater Works), be,and it hereby is, amended 16 by substituting the name Oil, Chemicaland Atomic Workers International Union, AFL-CIO, in the place ofthe name United Gas, Coke and Chemical Workers of America, CIO.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, National CarbonCompany, a Division of Union Carbide and Carbon Corporation(EdgewaterWorks), Cleveland, Ohio, and its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Oil, Chemical andAtomic Workers International Union, AFL-CIO, as the exclusiverepresentative of all its maintenance employees, including machinists,millwrights, electricians, pipefitters, welders, carpenters, sheet metalmen, laborers, rolling stock mechanics, painters, tool- and die-makers,tool crib attendants, diesetters, premium grinders, die grinders, con-stant temperature operators, stationary engineers, and their respectivegroup leaders, trainees, and helpers, but excluding all other employees,professional, confidential, and office clerical employees, guards, andsupervisors, with respect to rates of pay, wages, hours of employment,or other conditions of employment.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed by Sec-tion 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :Upon request, bargain collectively with Oil, Chemical and AtomicWorkers International Union, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unit hereinabove described,with respect to wages, rates of pay, hours of employment, and otherconditions of employment, and, in the event that an understanding isreached, embody such understanding in a signed agreement.IsThis isnot tobe construed as a newcertificationor as an extension of the certificationheretofore issued.Furthermore,the representative status ofOCAWin this case inheresby virtue of its successorship on March 4, 1955, to the bargaining rights of its certifiedpredecessor,and does not flow from,or take effect on the date of, this amended certification.